Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.360 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


JULIUS CLARK-WILLIS #726262,                           Case No. 2:18-cv-0007

                       Plaintiff,                      Hon. Gordon J. Quist
                                                       U.S. District Judge
        v.

MICHAEL LAITINEN,

                       Defendant.
                                      /

                         REPORT AND RECOMMENDATION

   I.        Introduction

        State prisoner Julius Clark-Willis filed this civil rights action pursuant to 42

U.S.C. § 1983 on January 23, 2018. Clark-Willis says that, after he was transferred

to Marquette Branch Prison (MBP) from Ionia Correctional Facility (ICF) in 2017,

the Defendant retaliated against him and interfered with his mail because Clark-

Willis filed grievances, in violation of the First Amendment.

        The only remaining Defendant in the case is Assistant Resident Unit Manager

Michael Laitinen.

        This report and recommendation addresses Laitinen’s motion for summary

judgment. Laitinen filed this motion on January 22, 2020. (ECF No. 35, PageID.265.)

He argues that he is entitled to summary judgment because:

             •   Clark-Willis failed to establish his First Amendment retaliation claim

                 against him;



                                             1
    Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.361 Page 2 of 11



            •   Clark-Willis failed to establish his First Amendment access-to-courts

                claim by showing that he suffered an actual injury;

            •   any claims against Laitinen in his official capacity that seek monetary

                damages are barred by the doctrine of sovereign immunity, and those

                claims are moot because he was transferred to a different institution;

            •   any claims against Laitinen in his individual capacity are barred by the

                doctrine of qualified immunity due to Clark-Willis’s failure to show that

                Laitinen violated Clark-Willis’s clearly established constitutional rights

                and to allege any claims against Laitinen in his personal capacity.

(ECF No. 36, PageID.267.) Despite the Court ordering Clark-Willis to respond to

Laitinen’s motion by March 10, 2020 (ECF No. 39, PageID.358), he has failed to do

so.1

         The undersigned respectfully recommends that the Court dismiss this case for

the following reasons. First, Clark-Willis’s official capacity claims against Latinen



1      The undersigned notes that pro se litigants, like Clark-Willis, are “entitled to
notice of the consequences of a summary judgment motion and the requirements of
the summary judgment rule.” United States v. Ninety-Three (93) Firearms, 330 F.3d
414, 427 (6th Cir. 2003) (footnote omitted); see Brock v. Hendershott, 840 F.2d 339,
343 (6th Cir. 1988) (adopting rule that pro se prisoners, but not nonprisoner pro se
litigants, should receive special notice at summary judgment). On January 27, 2020,
after Latinen’s motion for summary judgment was filed, the Court held a status
conference where Clark-Willis informed on the record that the motion was intended
to eliminate his only remaining claim. (ECF No. 39, PageID.358.) When asked how
long Clark-Willis might need to respond to the motion, he was not able to provide a
specific amount of time because he would be working with a legal writer to assist him.
After which, the Court ordered that Clark-Willis had six weeks from the date of the
hearing to prepare a response to Latinen’s motion. (Id.; ECF No. 39, PageID.358.)
Therefore, Clark-Willis was provided the notice he was entitled to under Brock, 840
F.2d at 343.
                                             2
 Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.362 Page 3 of 11



for money damages are barred by the Eleventh Amendment. Second, Clark-Willis’s

request for prospective injunctive relief is moot because he has moved to another

prison, thus eliminating the possibility that Clark-Willis’s claim falls within the Ex

Parte Young exception to sovereign immunity under the Eleventh Amendment. And,

third, Clark-Willis has failed to sue Latinen in his personal (or individual) capacity.

   II.      Additional Relevant Procedural History

         On January 23, 2018, Clark-Willis filed this action in federal court. (ECF No.

1, PageID.1.) Clark-Willis’s complaint named 16 Defendants who were employed at

Marquette Branch Prison (MBP), one Defendant who was employed by the Michigan

Department of Corrections (MDOC) in Lansing, and nine Defendant who were

employed at Ionia Correctional Facility (ICF).       (Id., PageID.2-3.)   Latinen was

identified as one of the Defendants employed at MBP.

         Clark-Willis’s complaint specifically stated that he was suing all Defendants

in their official capacities. (Id.)

         Clark-Willis’s complaint sought multiple forms of relief from all Defendants.

Included in his list of requested relief were requests for injunctive relief and money

damages. (Id., PageID.10.)

         On July 6, 2018, the Court issued a screening opinion and order that dismissed

22 of the Defendants because Clark-Willis failed to state a claim against them. (ECF

No. 12, PageID.121; ECF No. 13, PageID.139.) After the issuance of the screening

opinion, Defendants Viitala, Laitinen, Nadeau, and Watkins remained in the case.




                                            3
Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.363 Page 4 of 11



      On July 20, 2018, Clark-Willis filed a motion to amend or correct his complaint.

(ECF No. 14, PageID.142.) Essentially, Clark-Willis sought to reinstate all the claims

dismissed by the Court’s screening opinion and order. Significantly, Clark-Willis did

not indicate that he wished to change or amend his complaint to sue some or all of

the remaining Defendants in their individual or personal capacity. On August 8,

2018, the Court denied the motion. (ECF No. 15, PageID.145.)

      On December 21, 2018, the four remaining Defendants filed a motion for

summary judgment that argued that Clark-Willis failed to properly exhaust his

claims against them. (ECF No. 21, PageID.155; ECF No. 22, PageID.157.) The

Defendants conceded, however, that Clark-Willis did exhaust his retaliation and mail

interference claims against Laitinen. Clark-Willis failed to respond to Defendant’s

motion.

      On June 4, 2019, the Court issued a report and recommendation that

recommended that the Court dismiss all of Clark-Willis’s remaining claims, except

for his retaliation and mail interference claims against Laitinen. (ECF No. 25,

PageID.234.) No objections were filed. On July 12, 2019, the Court approved and

adopted the report and recommendation. (ECF No. 26, PageID.245.) The Court noted

that “[t]he case will continue on Plaintiff’s claim that Defendant Laitinen retaliated

and interfered with Plaintiff’s mail by denying him postage loans on October 9, 2017.”

(Id., PageID.246.)

      On December 2, 2019, Clark-Willis was deposed by counsel for Defendant

Latinen. (ECF No. 36-2, PageID.294.) Clark-Willis testified that he intended to



                                          4
Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.364 Page 5 of 11



amend his complaint to state a claim against Latinen in his individual capacity. (Id.,

PageID.300.) A review of the record indicates that Clark-Willis has not sought to

amend his complaint.

   III.     Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

   IV.       Claims Against Latinen in his Official Capacity

         Clark-Willis’s complaint explicitly states that he is suing Latinen in his official

capacity. (ECF No. 1, PageID.2.) Latinen asks the Court to dismiss Clark-Willis’s

official-capacity claims.




                                              5
Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.365 Page 6 of 11



      The Supreme Court has held “that neither a State nor its officials acting in

their official capacities are ‘persons’ under § 1983.” Will v. Michigan Dep't of State

Police, 491 U.S. 58, 71 (1989).

      A suit against a state official in his or her official capacity for damages
      cannot be maintained pursuant to § 1983 because that official has
      Eleventh Amendment immunity. This is true because “a suit against a
      state official in her or her official capacity is not a suit against the official
      but rather is a suit against the official’s office.” As such, a suit against a
      state official in his or her official capacity is no different than a suit
      against the state.

Clark v. Chillicothe Corr. Inst., No. 2:19-CV-954, 2020 WL 1227224, at *3 (S.D. Ohio

Mar. 13, 2020) (citations omitted).

      The Sixth Circuit, in interpreting Will, has held “that plaintiffs seeking

damages under § 1983 [must] set forth clearly in their pleading that they are suing

the state defendants in their individual capacity for damages, not simply in their

capacity as state officials. Wells v. Brown, 891 F.2d 591, 592 (6th Cir. 1989). Here,

Clark-Willis seeks money damages, costs and fees from Latinen in his official

capacity. This part of Clark-Willis’s suit is barred by the Eleventh Amendment.

      A Plaintiff may still sue a state official in his official capacity in limited

circumstances. “There are three exceptions to a State’s sovereign immunity: (a) when

the State has consented to suit; (b) when the exception first set forth in Ex parte

Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), applies; and (c) when Congress

has properly abrogated a State’s immunity.” S & M Brands, Inc. v. Cooper, 527 F.3d

500, 507 (6th Cir. 2008); see Abick v Michigan, 803 F.2d 874, 877 (6th Cir. 1986)




                                             6
    Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.366 Page 7 of 11



(holding that the State of Michigan has not consented to suit). Only the second

exception is potentially at issue here.

         “Under the Ex parte Young exception, a federal court can issue prospective

injunctive and declaratory relief compelling a state official to comply with federal

law.” Id.; Diaz v. Michigan Dep't of Corr., 703 F.3d 956, 964 (6th Cir. 2013) (“In order

to fall within the Ex parte Young exception, a claim must seek prospective relief to

end a continuing violation of federal law. . . Retroactive relief is barred by the

Eleventh Amendment”). Here, Clark-Willis requested multiple forms of injunctive

relief.2 The undersigned, however, concludes that all of these requests for injunctive


2        Clark-Willis requested the following:




(ECF No. 1, PageID.10.)


                                            7
    Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.367 Page 8 of 11



relief either (1) are beyond the scope of this Court’s authority, or (2) became moot

when Clark-Willis was moved to another prison.3 See Kensu v. Haigh, 87 F.3d 172,

175 (6th Cir.1996) (holding that a prisoner’s claims, to the extent the claims request

declaratory and injunctive relief, became moot when the prisoner was no longer

confined in the institution where the claims arose); Meachum v. Fano, 427 U.S. 215,

229 (1976) (noting that “[t]he federal courts do not sit to supervise state prisons, the

administration of which is acute interest to the States”). Therefore, the undersigned

concludes that all Clark-Willis’s claims, to the extent they request declaratory and

injunctive relief, are moot.

           Accordingly, the undersigned recommends dismissal of Clark-Willis’s claims

against Latinen in Latinen’s official capacity.

      V.      Claims Against Latinen Personal Capacity

           Clark-Willis has also failed to state a claim against Latinen in his personal

capacity. The Sixth Circuit requires § 1983 plaintiffs to “set forth clearly in their

pleading that they are suing the state defendants in their individual capacity for

damages, not simply their capacity as state officials.” Wells v. Brown, 891 F.2d 591,

593 (6th Cir. 1989). Where no explicit statement appears in the pleadings, district

courts must use a “course of proceedings” test to determine whether the § 1983

defendants have received notice of the plaintiff’s intent to hold them personally liable.




3      According to the MDOC’s Offender Tracking Information System, Clark-Willis
is currently confined at the Carson City Correctional facility.               See
https://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=726262       (last
visited June 4, 2020).
                                             8
Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.368 Page 9 of 11



See Moore v. City of Harriman, 272 F.3d 769, 772 (6th Cir. 2001) (en banc) (“When a

§ 1983 plaintiff fails to affirmatively plead capacity in the complaint, we then look to

the course of proceedings to determine whether Wells’ . . . concern about notice has

been satisfied”). Under “course of proceedings” test, the district court must consider

the nature of the plaintiff’s claims, requests for compensatory or punitive damages,

and the nature of any defenses raised in response to the complaint, particularly

claims for qualified immunity, to determine whether the defendant had actual

knowledge of the potential for individual liability. Id. at 772 n.1. The trial court

should also consider whether subsequent pleadings put the defendant on notice of the

capacity in which he is being sued. Id. “A request for monetary damages in a

complaint, standing alone, is not sufficient to put a defendant on notice of his personal

liability.” Muse v. Harper, No. 3:15-CV-00615, 2017 WL 3633746, at *3 (M.D. Tenn.

Aug. 4, 2017), report and recommendation adopted, No. 3:15-CV-00615, 2017 WL

3623745 (M.D. Tenn. Aug. 23, 2017) (citing Shepard v. Wellman, 313 F.3d 963, 969

(6th Cir. 2002)).

      In this case, Clark-Willis’s complaint explicitly states that he is suing Latinen

in his official capacity.    (ECF No. 1, PageID.2.)       The undersigned, however,

understands that Clark-Willis is not an attorney and may not have been aware of the

significance of the official capacity versus personal/individual capacity distinction at

the outset of his case. Accordingly, the undersigned will consider whether Defendant

Latinen has been put on notice of claims against him in his personal/individual

capacity based on the “course of proceedings” test. Clark-Willis’s claim for money



                                           9
Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.369 Page 10 of 11



damages (see ECF No. 1, PageID.10) favors a finding that Clark-Willis intended to

sue Latinen in his personal capacity and that Latinen was aware of that possibility.

However, as noted above, a request for money damages is not enough to put a

defendant on notice of claims against him in his personal capacity. Here, later events

tip the results of the “course of proceedings” test in Latinen’s favor. In Clark-Willis’s

deposition in December 2019, Clark-Willis said that he understood the distinction

between claims against Defendant in his official capacity and claims against

Defendant in his personal capacity. (ECF No. 36-2, PageID.299-301.) In fact, the

transcript of the deposition indicates that Clark-Willis intended to amend his

complaint to indicate a claim against Latinen in his personal capacity. This section

of the transcript is shown below.




(Id., PageID.300.)

      Clark-Willis has not sought to amend his complaint even though he said he

would do so.    Thus, based on the “course of proceedings” test, the undersigned

                                           10
Case 2:18-cv-00007-GJQ-MV ECF No. 41 filed 06/05/20 PageID.370 Page 11 of 11



concludes that Clark-Willis has not stated a claim against Latinen in his personal or

individual capacity.

    VI.     Recommendation

          The undersigned respectfully recommends that the Court grant Latinen’s

motion for summary judgment and dismiss this case for the following reasons: (1)

Clark-Willis’s official-capacity claim against Latinen for money damages is barred by

the Eleventh Amendment; (2) Clark-Willis’s official-capacity claim against Latinen

for prospective injunctive relief is also moot because he has moved to another prison,

thus eliminating the possibility that Clark-Willis’s claim falls within the Ex Parte

Young exception to sovereign immunity under the Eleventh Amendment; and (3)

Clark-Willis has failed to sue Latinen in his personal or individual capacity.4



Dated: June 5, 2020                             /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).

4     As an alternative to outright dismissal of the case, the Court may wish to
consider giving Mr. Clark-Willis an opportunity to move to amend his complaint. If
the Court allows Clark-Willis this opportunity, the undersigned would further
recommend providing Defendant Latinen with an opportunity to renew his motion
for summary judgment at a later date.
                                           11
